   Case: 3:19-cr-00137-WHR Doc #: 433 Filed: 10/23/20 Page: 1 of 1 PAGEID #: 2456




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


UNITED STATES OF AMERICA                    :

                       Plaintiff             :      Case No. 3:19-CR-137 (4)

                    vs.                      :      HONORABLE WALTER H. RICE

Bogle, Kris                                     :

                          Defendant         :


                          ORDER AMENDING BOND CONDITIONS


 For good cause shown, the Court hereby amends the bond conditions filed in this matter on
 August 28, 2020 and adds the following condition:

        1. The defendant must participate in mental health treatment as directed by the Pretrial
           Services Officer.


 All other bond conditions remain in full force and effect.




                                                                            (tp - per Judge Rice authorization after his
        10-23-2020
 Date:__________________                     __________________________________
                                                                      review)
                                               HONORABLE WALTER H. RICE
                                           UNITED STATES DISTRICT COURT JUDGE
